In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00199-CV

IN THE INTEREST OF J.K., J.K., AND        §   On Appeal from the 360th District
J.K., CHILDREN                                Court

                                          §   of Tarrant County (360-679087-20)

                                          §   November 4, 2021

                                          §   Memorandum Opinion by Justice
                                              Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s

judgment with respect to Mother. We reverse the trial court’s judgment with respect

to Father and remand for further proceedings consistent with this opinion.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell